DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7, Group I, in the reply filed on February 28, 2022, is acknowledged.  The traversal is on the ground(s) that the instant restriction is improper because there is “not a serious burden” for purposes of searching the prior art. This is not found persuasive. The Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding the limitations recited on lines 3-4 of claim 1, the term “into” is a term which should be clarified. The clause “producing a partially formed stiffener having a length by forming the composite charge into the die cavity” should be re-written to clarify applicant’s invention. Specifically, Applicant’s foregoing clause does not clearly state whether the partially formed stiffener formed from the composite charge is performed in or outside of the die cavity because the prepositional term into appears to ultimately connote some movement of the composite charge into the die cavity; yet where the composite charge forms a partially formed stiffener is unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman (EP3115185 A1).
Regarding claim 1, Chapman discloses method of making a contoured composite laminate stiffener, comprising:
placing a composite charge on a die having a die cavity (Abstract, [0006]);
heating the composite charge ([0016]);

constraining the partially formed stiffener (20, [0012]-[0023]); and
creep forming (material creep, [0021], [0024], [0025]) the partially formed stiffener to a desired contour along the length while the partially formed stiffener is being constrained (desired contour 30, [0012]-[0023]; stiffeners 20 forced together by plates 40,44, [0012]; FIGS. 1-5).
Regarding claim 3, Chapman discloses wherein the partially formed stiffener has sides (webs 22, [0012]-[0014]; FIG. 5) and constraining the partially formed stiffener includes applying a pressure to each of the sides ([0012]-[0023]; FIG. 1-5).
Regarding claim 4, Chapman discloses wherein the partially formed stiffener includes flange portions (flanges 26, [0012]; FIG. 5) and constraining the partially formed stiffener includes pressing the flange portions against the die ([0012]-[0023]; FIG. 1-5).
Regarding claim 5, Chapman discloses wherein forming the composite charge into the die cavity is performed using a punch (42, [0014]) to punch the composite charge into the die cavity, and 
applying the pressure to each of the sides is performed by using the die and the punch to apply the pressure ([0012]-[0023]; FIG. 1-5). Figure 8 shows the top part of the sides having pressure applied by both the die and punch.
Regarding claim 7, Chapman discloses wherein the composite charge comprises a polymer containing reinforcement fibers ([0013]), and
creep forming the partially formed stiffener to the desired contour is performed at a rate that allows the reinforcement fibers to permanently deform (desired contour 30, [0012]-[0023]; stiffeners 20 forced together by plates 40,44, [0012]; FIGS. 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Driver (EP2441571 A1).
Regarding claim 2, Chapman does not expressly teach a specific creep rate limitation wherein creep forming the partially formed stiffener is performed at a rate between approximately 0.0015 inches/second and approximately 0.006 inches/second. However, in the same field of endeavor, Driver is drawn to making contoured composite materials, and teaches the following in paragraph [0034]: 
Suitable creep rate velocities, which can be regulated to maintain an acceptable state of stresses within the preform 52, may be deter­mined empirically or controlled by feedback from sensors (not shown) on or in the preform 52. Depending on the materials and construction of the preform 52, a wide variety of creep rate velocities are believed to be possible and effective.

It would have been obvious to one of ordinary skill in the art at the time of filing the application to adjust the creep velocity of Chapman to a suitable creep velocity depending on the charge materials used as taught by Driver. 
Regarding claim 6, Chapman does not teach flexible cauls as recited by Applicant. However, Driver teaches wherein constraining the partially formed stiffener is performed using a pair of flexible cauls, and creep forming the partially formed stiffener is performed using the pair of flexible cauls and includes flexing the pair of flexible cauls to the desired contour (pliable forms 72,74 as flexible cauls; [0037]; FIG. 11). Driver teaches that a benefit of using flexible cauls is to spread the forces required for deformation. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Chapman to include flexible cauls in order to obtain a longitudinal shape coinciding with the curvature desired from the corresponding sides 58 or 60 of the preform 52 and spread the forces required for deformation as desired by Driver ([0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner
Art Unit 1745